DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/7/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Chai (Journal of COMPOSITE MATERIALS, Vol. 44, No. 24, 2010)
Regarding Claim 1, Uhl et al. teaches an thermoelectric device [Abstract, and Fig. 9, page 672], comprising: a first electrode [See one of copper in figure. 9] having a first inner surface [See side toward ionic liquid];
a second electrode [See other copper on other side of ionic liquid, Fig. 9] having a second inner surface [see side facing ionic liquid], the second inner surface facing the first inner surface [Fig. 9];
an ionic liquid [ionic liquid, Fig. 9, page 672] positioned between the first inner surface and the second inner surface, the ionic liquid being in electrical communication with the first electrode and second electrode [Fig. 9], 
wherein the thermal gradient is applied at least in part across the ionic liquid [Fig. 10, page 673, and Fig. 2 page 670]
Uhl et al. is silent on a nanostructured material positioned on at least one of the first inner surface and second inner surface; and wherein charge is stored at the first and second electrodes in response to a thermal gradient applied to the electrochemical cell, and the ionic liquid being in electrical communication with the nanostructured material.
Chai et al. teaches a copper CNT (Cu-CNT) composite which provides improved thermal conductivity compared to pure copper [Abstract].
Since Uhl et al. teaches a thermoelectric device which comprises ionic liquids, and carbon nanotubes can be used to avoid chemical reactions with the electrode [page 673], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second copper electrode of Uhl et al. with the Cu-CNT composite of Chai et al. in order to provide improved thermal conductivity [Chai: Abstract], and reduced damage to the electrodes [Uhl: Page 673]

Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	Regarding Claim 2, within the combination above, modified Uhl et al. teaches wherein the nanostructured material is a first nanostructured material positioned on the first inner surface [See rejection above].
	Regarding Claim 3, within the combination above, modified Uhl et al. teaches wherein the nanostructured material is a second nanostructured material positioned on the second inner surface [See rejection above].
Regarding Claim 4, within the combination above, modified Uhl et al. teaches wherein the nanostructured material comprises: a first nanostructured material positioned on the first inner surface; and a second nanostructured material positioned on the second inner surface [See rejection above].
	Regarding Claim 5, within the combination above, modified Uhl et al. teaches wherein the first nanostructured material and the second nanostructured material comprise the same nanostructured material [See rejection above].
	Regarding Claim 7, within the combination above, modified Uhl et al. teaches wherein the first electrode and second electrode comprise electrically conductive plates [See rejection of claim 1].
	Regarding Claim 12, within the combination above, modified Uhl et al. teaches wherein the ionic liquid is an imidazolium-based ionic liquid [1-Butyl-3-methyl-imidazolium-tetrafluoroborate, page 673, section 3]	.
	Regarding Claim 16, within the combination above, modified Uhl et al. teaches all the structural limitations of claim, therefore, it is the view of the examiner that the claimed properties of the device of modified Uhl et al. are inherently possessed, meeting the limitation of “having a figure of merit (ZT) of at least 2 at all operating temperatures.”
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding Claim 18,  within the combination above, modified Uhl et al. teaches a thermo-electrochemical cell comprising the electrochemical cell of claim 1 [See rejection of claim 1].
Regarding Claim 19, within the combination above, modified Uhl et al. teaches a thermocapacitive cell comprising the electrochemical cell of claim 1 [See rejection of claim 1].
	Regarding Claim 20,  within the combination above, modified Uhl et al. teaches a thermoelectric device comprising the electrochemical cell of claim 1 [see rejection of claim 1].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Chai (Journal of COMPOSITE MATERIALS, Vol. 44, No. 24, 2010) as applied above in addressing claim 1, in further view of Crispin (US Pub No. 2013/0276851)
	Regarding Claim 6, within the combination above, modified Uhl et al. is silent on wherein the first nanostructured material is a different nanostructured material than the second nanostructured material.
	Crispin et al. teaches a thermoelectric device with an electrode made a variety of materials such as MnO2, Au, carbon nanotubes, or metal nanoparticles [0070-0076].
	Since modified Uhl et al. teaches the use of electrodes comprising nanostructure materials for a thermoelectric device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the nanostructure material of modified Uhl et al. with the material selected from Crispin et al. as it merely the selection of known nanostructure materials for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Chai (Journal of COMPOSITE MATERIALS, Vol. 44, No. 24, 2010) as applied above in addressing claim 1, in further view of Liu (US Pub No. 2010/0212711)
	Regarding Claim 8, within the combination above, modified Uhl et al. is silent on wherein the nanostructured material has an average size in one dimension of between about 8 nm and about 12 um.
	Liu et al. teaches CNTs with a one dimension thickness of 0.5 nm to 1 mm [0025] overlapping the claimed 8 nm to 12 um.
	Since modified Uhl et al. teaches the use of a CNT nanoparticles, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the CNT thickness of modified Uhl et al. with the CNT thickness of Liu et al. as it is merely the selection of a known CNT thicknesses for thermoelectric devices in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 9, within the combination above, modified Uhl et al. is silent on wherein the nanostructured material comprises carbon nanotubes (CNT) having an average size in one dimension of between about 10 nm and about 10 um.

	Since modified Uhl et al. teaches the use of a CNT nanoparticles, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the CNT thickness of modified Uhl et al. with the CNT thickness of Liu et al. as it is merely the selection of known CNT thicknesses for thermoelectric devices in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Chai (Journal of COMPOSITE MATERIALS, Vol. 44, No. 24, 2010) and  Liu (US Pub No. 2010/0212711) as applied above in addressing claim 8, in further view of El-Kady (US Pub No. 2017/0278643), and Wang (US Pub No. 2019/0140270) 
	Regarding Claim 10, within the combination above, modified Uhl et al. is silent on wherein the nanostructured material comprises MnO2 having an average size in one dimension of between about 10 nm and about 10 um.
	El-Kady et al. teaches thermoelectric devices [0207] which may comprises electrodes comprising MnO2 and carbon nanotubes used to improve conductivity [0130].	
	Since modified Uhl et al. teaches an electrode comprising CNTs, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the electrode of modified Uhl et 
	Liu et al. teaches CNTs with a one dimension thickness of 0.5 nm to 1 mm [0025] overlapping the claimed 10 nm and about 10 um.
	Since modified Uhl et al. teaches the use of CNT nanoparticles, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the CNT thickness of modified Uhl et al. with the CNT thickness of Liu et al. as it is merely the selection of known CNT thicknesses for thermoelectric devices in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
	Wang et al. teaches a flexible electrode made of MnO2 [0008] with a particle size of 20 nm [0030].
	Since modified Uhl et al. teaches an electrode comprises CNT and MnO2, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the MnO2 portion of modified Uhl et al. with the MnO2 of Wang et al. as it is merely the selection of known materials for electrodes in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 11, within the combination above, modified Uhl et al. teaches wherein the nanostructured material comprises CNT-MnO2 having an average size in one dimension with a thickness overlapping about 10 nm and about 10 um [See rejection above]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claims 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Chai (Journal of COMPOSITE MATERIALS, Vol. 44, No. 24, 2010) as applied above in addressing claim 1, in further view of Kato (US Pub No. 2020/0144471)
Regarding Claim 13, within the combination above, modified Uhl et al. is silent on wherein the imidazolium-based ionic liquid comprises ethyl-3 methylimidazoliuim triflate, ethyl-3 methylimidazoliuim tetrafluroboroate, ethyl-3 methylimidazoliuim bis(trifluromethylsulfonyl)imide, or any combination thereof.
Kato et al. teaches an ionic liquid used in a thermoelectric material [0048, 0051, 1-ethyl-3-methylimidazolium tetrafluoroborate].
Since modified Uhl et al. teaches a imidazolium based ionic liquid, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the ionic liquid of modified Uhl et al. with the ionic liquid of Kato et al. as it is merely the selection of a conventional ionic liquid for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 14, within the combination above, modified Uhl et al. is silent on wherein the ionic liquid further comprises a nanoparticle dispersion.
Kato et al. teaches wherein the ionic liquid further comprises a nanoparticle dispersion [0036-0040] as a thermoelectric material [0036] used to provide high level thermoelectric performance and sufficient film strength and flexibility [0037].
Since modified Uhl et al. teaches the use of a thermoelectric material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the nanoparticles of Kato et al. in the thermoelectric material of Uhl et al. in order to provide a thermoelectric device with high level thermoelectric performance and sufficient film strength and flexibility [0037].
Regarding Claim 15, within the combination above, modified Uhl et al. is silent on wherein the nanoparticle comprises a multi-wall carbon nanotube, a semiconductor, a metal, a synthetic polymer, or any combination thereof.
Kato et al. teaches wherein the ionic liquid further comprises a nanoparticle dispersion [0036-0040] as a thermoelectric material [0036] used to provide high level thermoelectric performance and sufficient film strength and flexibility [0037].
Since modified Uhl et al. teaches the use of a thermoelectric material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the nanoparticles of Kato et al. in the thermoelectric material of Uhl et al. in order to provide a thermoelectric device with high level thermoelectric performance and sufficient film strength and flexibility [0037].
Regarding Claim 17, within the combination above, modified Uhl et al. teaches all the structural limitations of the claim, therefore, it is the view of the examiner, that based on the teaching of modified Uhl et al., has a reasonable basis to believe that the claimed properties of the thermoelectric device of modified Uhl et al. are inherently present, meeting the limitation of “wherein the nanoparticles in 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726